Title: John Lamb to the American Peace Commissioners, 15 Jul. 1786
From: Lamb, John
To: American Peace Commissioners,Adams, John,Jefferson, Thomas


          
            
              
            
            

              Alicante

              July 15th. 1786.
            
          


          I Recd. Your Excellencys letters of the
              20th ult. I finde by them that Mr. Randall had not Come to Paris when they were wrote, by Mr. Randall I Stated the Exact Situation of our affaires in
            Algiers. and sent forwd. a Duplicate to Congress. the
            Demands at Algiers no Doubt will be greate. my health will by no means admitt of my
            undertakeing the Journey your Excellency Points out. I Dare say my indisposition will
            Excuse me if it, Doth not in Duty to my self. I must necessoryly have no further
            Pretentions to this bussiness and that as long as I have been on this Journey I may be
            Settled with. it will take Sum time before I can get my accts together here. I am under
            bonds at Barcelona for the money I Extracted for Purposes of Algiers. I left the Vessel
            in the Spanish Servis when I left Algiers as I wrote and She is now here under
            Quaranteen and canot yeat be come at. not Doubting but I Should have Return’d to Algiers
            again left maney things their. but as Soon as may be will Collect all my Acct’s when
            that is Done I hope I shall be Settled with in Europe as that was promis’d me before I
            Left america: my letter of Credite will be return’d to your Excellencys Orders. I have
            Drawn as I have Advised. I have letters from Algiers Daited the 11th. July 1786. then no more of our Vessels were Taken. it is highly necessary
            that Sum Orders Should be Given on acct. of Supplys for our
            unfortunate people at Algiers. for their Past maintainance and Cloathing I have paid Sum
            upwards of Eight hundred heard Dollars
          With Due respect Your / Excellencys most Obedient / Hmle. Servt.
          
            
              John Lamb
            
          
        